Citation Nr: 1047353	
Decision Date: 12/20/10    Archive Date: 12/22/10

DOCKET NO.  04-30 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a vocal cord disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel







INTRODUCTION

The Veteran had active service from December 1971 to April 1972 
and from October 1982 to July 1984.  

This matter comes to the Board of Veterans' Appeals (Board) 
originally on appeal from a May 2003 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  The claims file was subsequently transferred to the RO 
in Detroit, Michigan, where jurisdiction over this matter is 
retained.

This case was initially before the Board in September 2007, at 
which time it was remanded for further development.   After such 
development was conducted, the case was returned to the Board, 
and the issue on appeal was denied by the Board in a December 
2008 decision.  Although the Board, in April 2009, vacated that 
December 2008 decision, it again denied the claim on the merits 
in an April 2009 decision.  Following the Board's April 2009 
denial, however, the Veteran filed a timely appeal of the Board's 
decision with the U.S. Court of Appeals for Veterans Claims 
(Court).  In June 2010, the Court vacated the Board's decision 
and remanded the matter for further consideration consistent with 
a Joint Motion for Remand (Joint Motion).

The Board also recognizes that the RO's May 2003 denial of the 
Veteran's claim suggested that new and material evidence was 
necessary to establish entitlement to service connection for a 
vocal cord disorder.  However, additional service treatment 
records were associated with the claims folder in February 2005 
that were not before VA at the time of the last final rating 
decision that denied the Veteran's claim for a vocal cord.  Under 
38 C.F.R. § 3.156(c), if VA receives or associates with the 
claims file relevant official service department records that 
existed and had not been associated with the claims file when VA 
first decided the claim, VA will reconsider the claim as an 
original claim rather than a request to reopen a previously 
disallowed claim.  After review of the service treatment records, 
the Board finds that the evidence contained therein is indeed 
relevant to the claim as it contains evidence of treatment for 
vocal cord problems in service.  Thus, the issue is properly 
considered as an original claim as reflected on the title page of 
this decision.   


FINDINGS OF FACT

1.  A vocal cord disorder was not noted at the time of the 
Veteran's entrance into active duty service in December 1971, and 
he is entitled to the presumption of soundness.

2.  The Veteran experienced continuous hoarseness, a symptom 
related to his recurrent laryngeal polyps, since his first period 
of active duty service.  


CONCLUSION OF LAW

A vocal cord disorder was incurred in or aggravated by service.  
38 U.S.C.A. 
§§ 1110, 5103(a), 5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim for VA 
benefits.  The Board has considered whether further development 
and notice under the Veterans Claims Assistance Act of 2000 
(VCAA) or other law should be undertaken.  However, the Board is 
granting in full the benefits sought on appeal.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, such 
error was harmless and will not be further discussed.


Service Connection

Under the relevant laws and regulations, service connection may 
be granted for a disability resulting from disease or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110 (West 2002).  Generally, the evidence must show:  
(1) the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  Shedden 
v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004) (citing 
Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. 
Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (table)). 

If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2010).  However, continuity of symptoms is required where a 
condition in service is noted but is not, in fact, chronic or 
where a diagnosis of chronicity may be legitimately questioned. 
38 C.F.R. § 3.303(b) (2010).   Further, service connection may 
also be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2010).

For purposes of establishing service connection under 38 U.S.C.A. 
§ 1110, every Veteran shall be taken to have been in sound 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities, or disorders noted at the time 
of the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not aggravated 
by such service.  38 U.S.C.A. 
§§ 1111, 1132, 1137 (West 2002); 38 C.F.R. § 3.304(b) (2010).

Essentially, to rebut the presumption of sound condition under 38 
U.S.C.A. § 1111, VA must show by clear and unmistakable evidence 
both that the disease or injury existed prior to service and that 
the disease or injury was not aggravated by service.  VAOPGCPREC 
3-2003 (July 16, 2003); see also Cotant v. Principi, 17 Vet. App. 
116, 123-30 (2003) (detailing legislative history relating to 
presumption of soundness and the possibility that the omission of 
the relevant language from 38 C.F.R. § 3.304(b) was unintentional 
and that 38 C.F.R. § 3.304(b) should be construed as consistent 
with the VA's pre-February 1961 regulations).

The Board must determine whether the evidence supports the claim 
or is in relative equipoise, with the appellant prevailing in 
either case, or whether the preponderance of the evidence is 
against the claim, in which case, service connection must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In first determining whether the Veteran's diagnosed vocal cord 
disorder may have preexisted service, the Board finds that a 
vocal cord disorder was not "noted" at the time of his 
examination, acceptance, and enrollment into active service in 
December 1971.  In this regard, physical examination in November 
1971 revealed a normal clinical evaluation of the throat, and the 
Veteran expressly denied any history of throat troubles in the 
Report of Medical History.  As such, the presumption of soundness 
attaches.

Moreover, to the extent that there was a notation in an August 
1972 VA examination report following his first period of active 
duty that stated that the Veteran had polyps removed in October 
1971, which predated his entrance into service, the Board finds 
that this is not sufficient to establish, by clear and 
unmistakable evidence, that his vocal cord disorder preexisted 
service, as no records have been provided by the treating 
physician during this time frame clearly reflecting the presence 
of recurrent vocal cord papillomatosis or other chronic 
disability.  See also, Gahman v. West, 13 Vet. App. 148, 150 
(1999) (recorded history provided by a lay witness does not 
constitute competent medical evidence sufficient to overcome the 
presumption of soundness, even when such is recorded by medical 
examiners); Crowe v. Brown, 7 Vet. App. 238 (1994) (supporting 
medical evidence is needed to establish the presence of a 
preexisting condition); see also LeShore v. Brown, 8 Vet. App. 
406, 409 (1995) (the mere transcription of medical history does 
not transform the information into competent medical evidence 
merely because the transcriber happens to be a medical 
professional).  

The Board acknowledges that, in an August 2008 VA expert medical 
opinion, the examiner determined that "it appears from the 
history that the [V]eteran's medical condition existed prior to 
the first service entrance, yet the entrance exam[ination] on 
[November 1971] did not mention that."  However, the 
characterization that "it appears" to have preexisted service 
hints at a hesitancy on behalf of the examiner to determine that 
the disorder preexisted service with any degree of medical 
certainty.  Accordingly, the Board finds that clear and 
unmistakable evidence has not been demonstrated as is necessary 
to rebut the presumption of soundness.  As such, the Veteran is 
presumed to have entered his first period of active duty service 
in sound condition.  The Board will therefore next evaluate 
whether he may be entitled to service connection for a vocal cord 
disorder on a direct service-connection basis.

In considering his claim on a direct service-connection basis, 
the Board notes that the Veteran has been diagnosed with 
recurrent vocal cord papillomatosis, a viral disease.  According 
to an August 2008 VA expert medical opinion, the examiner 
explained that the disorder was a benign tumor of the larynx 
caused most probably by a DNA virus of the papova group and was 
famous for its recurrence.  The examiner added that patients with 
the condition usually have several surgeries and end up with 
chronic hoarseness.  This diagnosis demonstrates a present 
disability, meeting the first requirement for the establishment 
of service connection.  See Shedden v. Principi, 381 F.3d 1163, 
1166-67 (Fed. Cir. 2004).

As for the second requirement for service connection, that of a 
disease or injury was incurred or aggravated during service, the 
Board acknowledges that service treatment records for this period 
of service do not indicate that the Veteran was treated for a 
chronic vocal cord disorder.  Rather, at the time of separation 
from service in April 1972, physical examination revealed normal 
findings of the throat.  However, it is important to note that 
lay evidence concerning continuity of symptoms after service, if 
credible, is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).

	In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).  Competency of evidence differs from weight and 
credibility.  The former is a legal concept determining whether 
testimony may be heard and considered by the trier of fact, while 
the latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. 
Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

In this case, there is no dispute that Veteran is competent to 
report symptoms of hoarseness that he experiences because this 
requires only personal knowledge as it comes to him through his 
senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
Significantly, post-service private medical evidence consistently 
associates the Veteran's complaints of hoarseness with recurrence 
of his vocal cord polyps.  Moreover, a July 2006 VA examination 
expressly diagnosed the Veteran with hoarseness secondary to 
recurrent laryngeal polyps, and the August 2008 VA expert opinion 
also emphasized the fact that hoarseness is a symptom associated 
with recurrent vocal cord papillomatosis.  Accordingly, the Board 
finds that the Veteran's hoarseness is a symptom that has been 
attributed to his claimed disorder and that he is competent to 
testify as to the onset of his recurrent hoarseness.

The Board also finds the Veteran's statements to be credible, as 
there is internal consistency, facial plausibility, and 
consistency with other evidence submitted on behalf of the 
claimant.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  In this 
regard, the Veteran's statements of continuity of symptomatology 
since service are also consistent with other evidence of record.  
As stated above, in an August 1972 VA examination conducted 
shortly after he was discharged from his first period of active 
duty, he reported hoarseness since January 1972.  Moreover, a 
diagnosis of "recurrent laryngeal papillomas" was noted upon 
the Veteran's second discharge from service in April 1984.  
Subsequently, a May 1991 operation report referenced a history of 
"chronic recurrent laryngitis and hoarseness," and a more 
recent February 1999 private treatment record also noted his 
complaints of "chronic recurrent hoarseness."  More recently, 
during the July 2006 VA examination, the Veteran reported having 
benign polyps removed during service, leaving him with persistent 
hoarseness.   Each of these medical reports is consistent with 
the Veteran's statements of a long history of persistent 
hoarseness dating back to service.

Under the benefit of the doubt rule, where there exists "an 
approximate balance of positive and negative evidence regarding 
the merits of an issue material to the determination of the 
matter," the Veteran shall prevail upon the issue.  Ashley v. 
Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 
Vet. App. 204, 206-207 (1994).  Given the competent and credible 
statements of record asserting continuity of symptomatology since 
service, as well as the fact that the Veteran is presumed to have 
entered service in sound condition, the Board resolves doubt in 
the Veteran's favor and finds that the evidence supports the 
establishment of service connection for a vocal cord disorder 
incurred during his first period of active duty service.  

Further, as continuity of symptomatology of a chronic condition 
has been demonstrated, the Board need not discuss whether the 
competent medical evidence demonstrates a nexus between his 
disability and service.  Likewise, as the Board determines that 
the Veteran's vocal cord disorder had its onset during his first 
period of service, it is not necessary to discuss whether the 
disorder underwent an increase in severity during his second 
period of active duty service.

In light of the discussion above, while the evidence is not 
unequivocal, it has nonetheless placed the record in relative 
equipoise.  As such, the Veteran's service-connection claim for a 
vocal cord disorder is granted.







ORDER

Entitlement to service connection for a vocal cord disorder is 
granted.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


